       Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 L. LIN WOOD,

              Plaintiff,
                                                  CIVIL ACTION FILE
 v.
                                                  NO.: 1:21-CV-01169-TCB
 PAULA J. FREDERICK, CONNIE
 S. COOPER, JEFFREY R.
                                               DEFENDANTS’ EMERGENCY
 HARRIS, CASEY CARTER
                                               MOTION FOR PROTECTIVE
 SANTAS, PATRICIA F. AMMARI,
                                                       ORDER
 KAYLA E. COOPER, ELIZABETH
 L. FITE, ELISSA B. HAYNES,
 MARGARET W. SIGMAN
 PUCCINI, SHERRY BOSTON,
 ELIZABETH POOL O’NEAL,
 DAVID F. RICHARDS, JENNIFER
 D. WARD, MICHAEL FULLER,
 SR., JENNIFER ELIZABETH
 DUNLAP, CHRISTIAN J.
 STEINMETZ, III, BRANDON L.
 PEAK, TOMIEKA DANIEL,
 CHRISTOPHER SUTTON
 CONNELLY, MELODY
 GLOUTON, and DAWN JONES,

              Defendants.

      Defendants file this emergency motion seeking a protective order. The need

for a protective order and the need to have this motion heard on an expedited basis

were occasioned by Plaintiff unilaterally noticing two depositions for six days from

today. Defendants show the Court as follows:
        Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 2 of 10




      1.    Plaintiff is a lawyer and a member of the State Bar of Georgia. Plaintiff

is the subject of ongoing grievance proceedings. During the investigation of the

grievance against Plaintiff, the State Bar requested that Plaintiff consent to a

confidential, voluntary evaluation by a mental health professional, pursuant to Bar

Rule 4-104. [Dkt. 1, p. 10] Plaintiff filed this action asking the Court to rule that the

request for voluntary mental health examination violated his constitutional rights.

Plaintiff seeks damages and an order enjoining Defendants from requiring him to

undergo a mental health examination. [Id., pp. 37-38] Plaintiff filed a Motion for

Preliminary Injunction on March 29, 2021. [Dkt. 29] On March 29, 2021, Plaintiff

moved for the disqualification or recusal of Judge Batten. [Dkt. 26]

      2.    On May 3, 2021, Defendants moved to dismiss this action. [Dkt. 34]

Plaintiff filed a response to Defendants’ Motion to Dismiss. [Dkts. 44 and 47-1]

Defendants filed their reply brief on May 12, 2021. [Dkt. 52]

      3.    On May 10, 2021, the Court denied Plaintiff’s Motion for Recusal or

Disqualification. [Dkt. 45] Plaintiff filed an improper Notice of Appeal regarding

this non-final order. [Dkt. 46] Defendants moved to dismiss this appeal on the

grounds that an interlocutory appeal does not lie from the denial of a motion to

disqualify the trial judge. [Ex. A] See United States v. Gregory, 656 F.2d 1132, 1136

(5th Cir. 1981). Disqualification questions are “fully reviewable on appeal from final

                                           [2]
       Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 3 of 10




judgment. In re Corrugated Container Antitrust Litig., 614 F.2d 958, 961 (5th Cir.

1980). Defendants’ Motion to Dismiss Wood’s appeal is currently pending.

      4.   Plaintiff also filed a separate action in the 11th Circuit Court of Appeals

seeking a writ of mandamus or prohibition relating to Judge Batten’s denial of the

disqualification motion. [Ex. B] The 11th Circuit dismissed this petition. [Ex. C]

      5.   Defendants’ Motion to Dismiss and Plaintiff’s Motion for Preliminary

Injunction are fully briefed and ready to be decided. The Court set a hearing for both

motions for May 13, 2021. [Dkt. 38]

      6.   Plaintiff moved the Court to reconsider the Order setting the hearing.

[Dkt. 39] The Court denied that motion. [Dkt. 40] Three days before the hearing,

Plaintiff moved for a continuance of the hearing, based on Plaintiff’s speaking

obligations and one of Plaintiff’s attorneys testing positive for the COVD-19. [Dkt.

50] The Court granted that motion and postponed the hearing. [Dkt. 51] The hearing

has not been rescheduled.

      7.   On May 18, 2021, Defendants filed a Motion to Stay Discovery and

Preliminary Obligations. [Dkt. 54] Defendants sought relief from the obligation to

file initial disclosures and a joint preliminary plan. Defendants also asked the Court

to order that no party was obligated to appear for a deposition and that discovery be




                                         [3]
        Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 4 of 10




stayed pending the resolution of Defendants’ Motion to Dismiss.1 [Dkt. 54-1, pp. 1-

2]

      8.   Since Defendants’ Motion to Dismiss would, if granted, resolve all issues

in this case, public and private resources would be preserved by delaying depositions

and other discovery until after the Court rules on it.

      9.   Plaintiff’s response to Defendants’ Motion to Stay was due June 1, 2021.

LR 7.1(B). Plaintiff failed to file a response. The “[f]ailure to file a response shall

indicate that there is no opposition to the motion.” Pursuant to this Rule, Plaintiff

indicated that he does not oppose delaying discovery and depositions until there is a

ruling on Defendants’ Motion to Dismiss.

      10. Additionally, LR 26.2 states that discovery does not commence until

“thirty days after the appearance of the first defendant by answer to the

complaint[.]”(Emphasis added). This information is also in the Preliminary Report

and Discovery plan that the parties jointly presented to the Court. [Dkt. 56, p. 12]

No defendant has filed an answer to the complaint. As such, discovery has not

commenced, and depositions are premature.




1
 Since the parties have filed their initial disclosures and Joint Preliminary Report
and Discovery Plan, the part of the Motion to Stay seeking relief from those
obligations is now moot.
                                          [4]
        Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 5 of 10




      11. On June 8, 2021, Plaintiff sent undersigned counsel a Notice of

Deposition Pursuant to Fed. R. Civ. P. 30(B)(6). The Notice was addressed to

Defendant Paula J. Frederick, an individual. [Ex. D, Notice to Frederick] Plaintiff

also attempted to serve a subpoena for deposition to Judge Batten. [Ex. E, Subpoena

to Judge Batten] Plaintiff filed a Notice of Taking Depositions Pursuant to Fed. R.

Civ. P. 30(B)(6) regarding the Frederick and Judge Batten depositions. [Dkt. 61] As

the Court is aware, 30(B)(6) depositions are a mechanism by which a party can seek

testimony from a corporation or organization, not individuals like Judge Batten or

Defendant Frederick. The filed notice also improperly references LR 30.1, which is

a provision relating to expert, not fact, witnesses.

      12. The depositions are set for June 15, 2021. Plaintiff did not confer with

undersigned counsel before setting these depositions. This date does not give

Defendant Frederick adequate time to prepare.

      13. Pursuant to Rule 26(c), the Court may, for good cause, issue an order to

“protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense.” The Court can specify the terms upon which the discovery may

be had, including the time and place of the discovery. Further, the Court has

discretion to manage its own docket. This includes “broad discretion to stay

discovery pending decision on a dispositive motion.” Panola Land Buyers Ass'n v.

                                          [5]
       Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 6 of 10




Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). Further, a district court has

discretion to suspend discovery pending a ruling on facial challenges to a complaint.

Claiborne v. JPMorgan Chase Bank, N.A., No. 1:18-CV-5542-ELR-CCB, 2019 WL

11340064, at *1 (N.D. Ga. July 23, 2019).

      14. Allowing these depositions to go forward as noticed will cause

Defendants, particularly Defendant Frederick, to incur undue and potentially

unnecessary burden and expense. As the Court is aware, Defendants’ Motion to

Dismiss was based, in part, on the defense of qualified immunity. The Supreme

Court has held that “qualified immunity is “an immunity from suit rather than a mere

defense to liability… the driving force behind creation of the qualified immunity

doctrine was a desire to ensure that insubstantial claims' against government

officials [will] be resolved prior to discovery…we repeatedly have stressed the

importance of resolving immunity questions at the earliest possible stage in

litigation.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 815, 172 L. Ed.

2d 565 (2009)(internal cites omitted)(emphasis added). The Court also held that

“[u]ntil this threshold immunity question is resolved, discovery should not be

allowed.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed.

2d 396 (1982).




                                         [6]
        Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 7 of 10




      15. Despite Plaintiff’s Notice of Appeal, the Court still has jurisdiction over

this matter and is empowered to provide the requested relief. While the general rule

may be that the filing of a notice of appeal divests the District Court of jurisdiction,

a “notice of appeal from a nonappealable order should not divest the district court of

jurisdiction... The contrary rule leaves the court powerless to prevent intentional

dilatory tactics, forecloses without remedy the nonappealing party's right to

continuing trial court jurisdiction, and inhibits the smooth and efficient

functioning of the judicial process.” United States v. Hitchmon, 602 F.2d 689, 694

(5th Cir. 1979)(emphasis added). A “premature notice of appeal” does not deprive

the District Court of jurisdiction over a case. Pinkston v. Univ. of S. Fla. Bd. of

Trustees, 715 F. App'x 877, 880 (11th Cir. 2017). See also Euziere v. United States,

266 F.2d 88, 91 (10th Cir.1959) (“An attempt to appeal a non-appealable order

remains just that, an attempt. It is a nullity and does not invest the appellate court

with jurisdiction, and consequently does not divest the trial court of its

jurisdiction.”). Pursuant to this line of cases, the Court need not wait for a resolution

of Wood’s appeal to rule on the instant motion, Defendants’ Motion to Dismiss the

Complaint, or Plaintiff’s Motion for Preliminary Injunction.




                                           [7]
        Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 8 of 10




      16. Pursuant to LR 7.2(B), Defendants respectfully request expedited

consideration of this Motion. Expedited consideration is necessary since the

depositions are less than a week away.

      17. Undersigned counsel hereby certifies that he has conferred with opposing

counsel in good faith to try to resolve this dispute. This morning, Robert L.

Goldstucker, counsel for Defendants, spoke with Ibrahim Reyes, counsel for

Plaintiff, via telephone. Goldstucker stated that depositions were premature since

discovery had not yet begun and does not begin until 30 days after an answer is filed.

Reyes’s position is that discovery has commenced by virtue of the court signing an

order granting an eight-month discovery period. Reyes offered to reschedule

Defendant Frederick’s deposition if Goldstucker would provide a date certain for it

to be rescheduled. Goldstucker stated he was unable to provide a date certain,

because the date that discovery will begin is unknown, since it depends both on the

timing of and the substance of the Court’s ruling on Defendants’ Motion to Dismiss.

As such, the parties were unable to resolve this dispute.

      18. Defendants respectfully request that the Court enter an Order stating that

no party has any discovery obligations and that no depositions will be held until

thirty days after a Defendant files an Answer. This is essentially the relief sought by




                                          [8]
       Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 9 of 10




Defendants’ Motion to Stay, which was unopposed. A proposed order is attached as

Exhibit F.

      Respectfully submitted this 9th day of June 2021.

                                              NALL & MILLER, LLP

                                        By: /s/ Robert L. Goldstucker
                                            ROBERT L. GOLDSTUCKER
                                            Georgia State Bar No. 300475
                                            PATRICK N. ARNDT
                                            Georgia State Bar No. 139033
                                            Attorneys for Defendants
235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone: (404) 522-2200
Facsimile: (404) 522-2208
bgoldstucker@nallmiller.com
parndt@nallmiller.com




                                        [9]
            Case 1:21-cv-01169-TCB Document 62 Filed 06/09/21 Page 10 of 10




                       CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH LOCAL RULE 5.1
        I hereby certify that on June 9, 2021, a true and correct copy of this document

was filed with the Court via the CM/ECF system. All attorneys identified with the

Court for electronic service on record in this case were served by electronic

transmission in accordance with the CM/ECF system, including the following

counsel of record:

                                 Larry L. Crain, Esq.
                               Crain Law Group, PLLC
                                 5214 Maryland Way
                                       Suite 402
                                Brentwood, TN 37027
                              Email: larry@crainlaw.legal
                                 Ibrahim Reyes, Esq.
                                 Reyes Lawyers, P.A.
                                236 Valencia Avenue
                               Coral Gables, FL 33134
                           Email: ireyes@reyeslawyers.com
                                L. Lin Wood, Jr., Esq.
                                   L. Lin Wood, P.C.
                                    P.O. Box 52584
                               Atlanta, GA 30355-0584
                            Email: lwood@linwoodlaw.com

I further certify that I have prepared this document in 14-point Times New Roman

font.


                                                  /s/ Robert L. Goldstucker




                                          [10]

900000v.4
